 THE BENDIX CORPORATION371The Bendix Corporation,Launch Support Division'andTeamstersLocal Union No.769, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner2andInternational Union,United Au-tomobile,Aerospaceand Agricultural ImplementWorkers of America, UAW, AFL-CIO,' PetitionerandInternational Association of Machinists andAerospace Workers, AFL-CIO,4Petitioner. Cases12-RC-2720,12-RC-2734, and 12-UC-5November21, 1967DECISION, ORDER, AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, consolidated hearings were held beforeHearing Officer Obediah R. Miller of the NationalLabor Relations Board. Thereafter, the Employerand International Association of Machinists andAerospace Workers, AFL-CIO, each filed a brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing.and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in these cases, includingthe briefs of the Employer and IAM,5 the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3.The Employer, since 1964, has been engagedin providing all direct support required for launch,vehicle, and spacecraft operations at KennedySpace Center and at Cape Kennedy Air Force Sta-tion pursuant to a contract with NASA (ContractNAS-100-1600). The direct support provided bythe Employer consists of operation, maintenance,and site management of launch complexes, testfacilities, and ground support equipment; requisi-tioning and dispersal of propellants and gases; thestorage and dispersal of ordnance and materials;and the operation of support shops and specializedlaboratories.The engineering functions necessaryto support the foregoing activities are also providedby the Employer. Its responsibility encompassesthe operation and maintenance of a significantnumber of ground systems which directly supportNASA's programs for the Atlas Centaur, Titan-Gemini, Saturn 1, the uprated Saturn, and the Apol-lo Saturn V vehicle operation.The Employer's nonadministrative work force atthe space center consists of about 750 hourly ratedproduction and maintenance workers, and a com-plement of about 400 nonadministrative salariedemployees, variously classified as techinicians, lo-gisticsemployees, and propellant samplers. OnMarch 12, 1965, the IAM, Petitioner in Case12-UC-5, was certified as exclusive collective-bar-gaining representative of all hourly production andmaintenanceworkers employed under the Em-ployer's contract with NASA at Cape Kennedy.6Thereafter, on August 5, 1965, the IAM and theEmployer executed a collective-bargaining agree-ment, scheduled to expire on March 1, 1968, adopt-ing the unit specified in the Board's certification.The instant proceeding involves the claims of thevariouspetitioning labor organizations for allnonadministrative salaried employees. There is nobargaining history for the employees sought.Thus, in Case 12-RC-2720, the Teamsters seeksto represent separately all salaried logistics person-nel.InCase 12-RC-2734, the UAW seeksseparaterepresentationof the remaining un-represented salaried employees, comprising techni-cians and propellant samplers. On the other hand,the IAM opposes an election in any unit, claimingthat all salaried logistics personnel, technicians, andpropellant samplers constitute an accretion to theexistingproductionandmaintenanceunitrepresented by it, and that its subsisting contractcovers these classifications and hence bars apresent election with respect to them. Accordingly,the IAM, in Case 12-UC-5, urges the Board toclarify its certification expressly to include the clas-sifications sought by the UAW and Teamsters, andto dismiss their respective RC petitions.We find no merit in the IAM's contention that thesalaried classifications constitute an accretion tothe unit covered by its subsisting collective-bargain-ing agreement. In this connection, the record showsthat certain of the presently disputed classificationswere in existence at the time of, but excluded from,the representation proceeding which culminated inIAM's certification for the hourly production andThe name of the Employer appears as amended at the hearingsHereinafter also referred to as Teamsters'Hereinafter also referredto as UAWHereinafter also referred to as IAM.The IAM's request for oral argument is hereby denied as, in ouropinion,the record and briefs adequately present the issues and positionsof the parties6The unit certified (Case l2-RC-2092, not published in NLRBvolumes)was as follows/168 NLRB No. 55All productionand maintenance employees of the Employer em-ployed at theJohn FKennedy SpaceCenterin the separate adminis-trative division responsiblefor Contract NAS-I00-1600,but exclud-ing all other employees including office clerical employees, technicialand professional employees,executive and management employees,analysts,co-ordinators,planners, schedulers, statisticians,liaisonmen, accountants,estimators,timekeepers,buyers, administrators,laboratoryand test employees,guards,and supervisors as defined inthe Act.336-845 0 - 70 - 25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employees.That the partiesintendedtheir exclusion from said unit is amply demon-stratedby the factthat the lAM's bargaining agree-ment merely incorporates the termsof theBoard'scertification,and, while listing thehourly paid jobclassifications, omits reference to the salaried lo-gistics,technician,and propellant sampler posi-tions.In these circumstances,the addition of some400 salariedemployeesto the unit of about 750hourlyemployeesnow represented by IAMwithout affording them an opportunity to select orreject such representative appears unwarranted.7As we findit inappropriate to add the salaried em-ployees tothe IAM's unit on petitionfor clarifica-tion,we shall dismiss that petition.Accordingly, wefind that IAM's subsisting collective-bargainingagreement does not bar an election herein and thata question affecting commerce exists concerningthe representation of employeesof the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.As indicated, Teamstersseeks a separate unitof logistics personnel,and UAWseeks a separateunit oftechnicians and propellantsamplers. TheEmployerand theIAM contendthat the separateunits, as requested,are inappropriate,and maintainthatthe only appropriate unit is one consisting of allunrepresented technicians,propellant samplers,and logistics personnel.We find meritin the posi-tion of theEmployer and LAM insofar as they con-tend thatthe separate units requested are inap-propriate.Concerningthe logistics employeessought byTeamsters, the recordshows that they are engagedin the procurement and storage of parts, materials,and tools, whichthey thereafter issue to both hourlyand salaried employees upon request.They alsomaintain open bench stock at some locations andstock- and tool-rooms at other locations.They areclassifiedasparts analysts,expeditor,materialanalyst, and component specialist.All are requiredto be highschoolgraduates and the partsanalystsare required to have additional training in businessaccounting.In the order notedabove, they arerequired to have experiencevarying from 6 years'experience in logisticswork for analyst to 1 to 2years' experience as stockmen in the missile indus-try, operating toolcribs, issuing spare parts, andmaintaining records, in the classification of com-ponent specialist.The salaryrange is from a top payof $777 monthly for analyst to $531 monthly forcomponent specialist.The logisticemployees arenot separately located but are assignedto variousareas within the installation also occupiedeither byemployees representedby the IAM or those soughtby the UAWherein, orboth. As their work is in-tegratedwithand is performed in areas geographi-cally proximateto that of both salaried and hourlyemployees,it requires frequent contactswith otherworkers.The technicians and propellant samplers soughtby the UAW (numberingover 300 employees), likethe logisticsemployees,are notseparatelylocated,but perform their workin areas sharedwith otheremployees.They are specialists, who, broadlyspeaking, are engaged inmaterial, component andfacility analysis,and other activities designed to as-sure safetyof operation within thephases of theprogram covered by the Employer's contract withNASA. More specifically,there areabout 67technicians who monitorwork being done by allemployees to assure that specifications are met andto check parts for conformity to specifications. Anadditional39 technicians are responsible forcheckinghigh-pressure gaslines throughout thecomplex to detect leaks.Some 20 others analyzegas samplers to determine their moisture andhydrocarboncontent, while5 others utilize X-rayand other methods to determineif any systems haveflaws whichcould cause leaks.Of the remainingtechnicians,16 operate and maintain equipmentmeasuring the amount of gas distributed to the vari-ous complexes;42 maintain and validate the high-pressure systems, cranes,and doors on severalbuildings; 36 maintain and activate the electricalsupply systems in such buildings and perform elec-tricalwork on cranes locatedtherein;18 assist theastronauts in simulated tests and are responsible forrescue operations in the event of malfunction; 53are responsible for operation,maintenance, andrepair of life-support equipment;and 10 others areresponsible for the maintenance, validation, andoperation of various othertypes oftest equipment.The 31propellant samplers are responsible forremoving gas samples from the system and trans-porting them to the lab for analysisby other techni-cians.Generally,all technicians are requiredto be highschool graduates with2 years oftrainingin theirspecializedfieldplus several years of experience.The propellant samplers are required to be highschool graduateswith 1 year ofexperience in thesampling of propellants.All techniciansare in thesalaried grade8 ($557 to $777 monthly), whilepropellant samplers are in salaried grade 6($465 to$642 monthly).Propellant samplers, technicians,and logisticsemployees have the same fringe benefits,but theirfringe benefits are differentfrom those of the hourlyemployees.Each of the threecategories of salariedemployeesregularly workin different departments,towhich production and maintenance employeesmay also be assigned.The techniciansand propel-lant samplers havedifferentlines of supervision upto a certainlevel.However, beyond that level, theirsupervision, like logistics employees,is the same asIGould-NationalBatteries, Inc ,157 N LRB 679,681. THE BENDIX CORPORATION373that of hourly paid employees. While the recordshows there is some overlapping of the duties ofhourly and salaried employees, and that they workside by side, other hourly employees have no workcontact with salaried employees.Neither the UAW nor the Teamsters has in-dicated the grounds on which it predicates its claimfor separate representation of technicians andpropellant samplers and logistics personnel, respec-tively. It is clear from the record, however, thatneither grouping qualifies as a craft, departmental,or process unit wich the Board recognizes as ap-propriate for purposes of collective bargaining. Nordoes it appear that the technicians and propellantsamplers are wholly or predominately composed oftechnical employees with an independent communi-tyof interest sufficient towarrant separaterepresentation.Accordingly, as the UAW andTeamsters merely seek separate representation ofa segment of unrepresented employees, we find thatthe units sought by the UAW and Teamsters are in-appropriate.However, as the various labor or-ganizations involved in this proceeding have in-dicated a willingness to participate in an election inany unit found appropriate herein, and as thesalariedemployees sought encompass all un-represented nonadminstrative employees of theEmployer at this location, they constitute a residualunitwhichmay be appropriate for separaterepresentation, and we find that a question concern-ing representation has been raised as to them.8Accordingly,we find that the following em-ployees constitute and appropriate unit for pur-poses of collective bargaining:9All technicians, propellant samplers, logistics em-ployees occupying salaried classifications at theEmployer'sCape Kennedy and MerrittIsland,Florida, operations, excluding all other employees,office clerical employees, professional employees,guards and supervisors as defined in the Act.ORDERIt is hereby ordered that the petition in Case12-UC-5be, and it hereby is, dismissed.[Direction of Election 10 omitted from publica-tion.]8The Board is administratively advised that the UAW has made ashowing of interest sufficient to warrant an election in an overall unit ofnon-administrative salaned employees However,as the unit ultimatelyfound appropriate herein is at variance with that soughtby UAW,we shallpermit it to withdraw its petition on notice to the Regional Director forRegion 12 not later than5 days afterissuance of this Decision Should theUAW withdraw its petition,the election we direct shall be contingentupon the Regional Director's being administratively satisfied that theTeamsters has made a sufficient showing in the more comprehensive unit"As the IAM seeks to separately represent the residual unit in theevent of an election, and since the Employer contends that 1AM should bepermitted to participate in the election under the same terms as the UAWand the Teamsters, Chairman McCulloch and Member Fanning have de-cided to dispense with the usual provisions for self-determination electionwhich would require the lAM to represent the salaned employees as partof its existing production and maintenance unit, if at allMember Brown dissents from the majority's failure to require a self-determination electionwhereby residual employees could vote onwhether or not they wish to be represented by IAM as part of the existingproduction and maintenance unit10An election eligibility list, containing the names and addresses of allthe eligible voters in the voting group found appropriate,must be filedwith the Regional Director for Region 12 within 7 days after the date ofthisDecision, Order, and Direction of Election This list may initially beused by the Regional Director to assist in determining an adequate show-ing of interest by Teamsters Local Union No 769, affiliated with the In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers ofAmerica TheRegional Director shall make this list availableto the parties to the election when it shall be established that the electionwill be conducted. No extension of time to filethis listshall be granted bythe Regional Director except in extraordinary circumstances. Failure tocomply with this requirement shall be grounds for setting aside the elec-tion whenever proper objections are filedExcelsior Underwear Inc ,156NLRB 1236